Citation Nr: 1435126	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Mavis W. Kennedy, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012 and June 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination and supplementary opinion.  The action specified in the May 2012 and June 2013 Remands completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus is of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Tinnitus

The Veteran seeks service connection for tinnitus, both as secondary to his hearing loss, and directly related to acoustic trauma in service.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Service connection also may be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

At the outset, the Board notes that the Veteran's DD-214 shows that he was a Truck Driver during his service in the U.S. Army.  He also is presently service connected for hearing loss secondary to his exposure to acoustic trauma in service.  Thus, exposure to acoustic trauma in service is conceded.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The Veteran's service treatment records are negative for any findings of tinnitus.  

The first mention of tinnitus on a medical record is on an August 2004 VA examination report in which the Veteran noted tinnitus.  He indicated that he first noticed tinnitus about one and a half years prior to the examination.  However, on a September 2004 statement, the Veteran clarified that he had actually communicated to the VA examiner that he first noticed a worsening in his tinnitus at that time. Notwithstanding the Veteran's reports, VA treatment records dated in November 2002 and July 2003 show the Veteran denied tinnitus.  Subsequent private treatment records in August 2009 note complaints of tinnitus; however, an October 2009 treatment record notes there was no tinnitus.

The Veteran underwent a VA examination in March 2013, which noted that the Veteran did not report recurrent tinnitus.  Thus, an etiology opinion was not provided.  The same examiner was asked to provide a supplementary opinion in March 2014 with consideration of the Veteran's competent reports of tinnitus on previous examinations.  A supplementary opinion was provided in March 2014, in which the examiner noted that the Veteran's tinnitus was not at least as likely as not related to service, or caused or aggravated by his service-connected hearing loss disability, as he had denied tinnitus on previous evaluation in March 2013.  The examiner also commented that it was unknown why the Veteran would deny tinnitus on his examination in March 2013 but complain of it on previous evaluations.  The examiner's only guess was that he longer noticed the tinnitus.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from a tinnitus disability related to his military service and/or service-connected hearing loss disability.  In making this determination, the Board notes the Veteran's assertions that he first noticed his tinnitus worsening in 2004, which indicates that he first experienced tinnitus earlier than this.  Tinnitus is found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his tinnitus are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has submitted inconsistent statements on medical records and written statements regarding the onset of his tinnitus.  Notwithstanding the Veteran's inconsistent statements, the Board will accept the Veteran's statements regarding experiencing tinnitus since prior to 2002 with a worsening of his tinnitus in approximately 2002, as it is consistent with his exposure to acoustic trauma in service.  While tinnitus apparently was not a significant problem for the Veteran until after 2002, nonetheless, the Veteran's lay statements with respect to his complaints of tinnitus are deemed credible and provide probative evidence of chronic symptomatology for many years after service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinions from the VA examiner who provided opinions in March 2013 and March 2014 lack probative value, as the examiner based the opinion that the Veteran's tinnitus was not related to service or the hearing loss disability on the fact that he did not report tinnitus on examination in 2013.  However, the examiner did not account for the fact that treatment records actually reflected complaints of tinnitus prior to 2013 in August 2004 and August 2009.  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

There are no other medical opinions of record addressing the etiology of the tinnitus, although the Veteran's representative referred to medical treatises in the May 2008 claim that indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).

In weighing the conceded exposure to acoustic trauma in service, the medical evidence suggesting a relationship between the Veteran's tinnitus and his service-connected hearing loss, and the statements, albeit sometimes inconsistent, from the Veteran regarding chronic symptomatology for many years after service, the Board finds that the evidence is relatively equally balanced in terms of whether he has tinnitus related to his military service and/or his hearing loss disability, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


